                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

JULIA E. BLACKWOOD,

         Plaintiff,

v.                                Civil Action No. 2:18-cv-1216

BERRY DUNN, LLC,

         Defendant.


                                ORDER


         Pending are defendant Berry Dunn, LLC’s objections to

plaintiff’s Rule 26(a)(3) disclosures, filed August 19, 2019.


         The plaintiff did not participate in the process of

submitting the proposed integrated pretrial order to the court

and has failed to offer any addition to it.    At the pretrial

conference on August 5, 2019, plaintiff’s counsel advised that

he would like to call a witness other than the plaintiff at

trial, Monica Robinson, to which Berry Dunn objected.


         On August 12, 2019, plaintiff, who has been

consistently late in her filings in this case, filed for the

first time Rule 26(a)(3) disclosures.   Therein, plaintiff

identified three witnesses also identified by Berry Dunn that

she expected to call at trial: Eduardo Daranyi, Debra Genender,

and Nicole Becnel.    She also identified eight other witnesses
she expected to call at trial and five witnesses that she may

call at trial.   Many of these witnesses have not been identified

during the course of this litigation, while others have only

briefly been mentioned and do not appear to have had any

connection with the only issue to be tried, promissory estoppel.


          Plaintiff also seeks to introduce exhibits which

either have not been introduced on the docket before this

juncture or do not appear to be relevant to the remaining claim

for promissory estoppel.1


          Berry Dunn filed its objections to these disclosures

stating that they were untimely and that plaintiff had failed to

previously file any disclosures in this case, including her

portion of the pretrial order.   It also states that plaintiff

should only be permitted to call herself as a witness at trial




1 The court notes that plaintiff’s late filed disclosures appear
to contradict motions 12, 13 and 16 in defendant’s “Omnibus
Motions in Limine,” filed July 22, 2019. These motions, which
were not responded to by the July 29, 2019 deadline for filing
responses to motions in limine, were also not expressly
responded to in the seven days the court permitted plaintiff to
file a response after the August 5, 2019 pretrial conference.
Motion number 12 seeks to exclude any and all documents or
witnesses not identified by the plaintiff during the course of
discovery. ECF No. 42, at 5. Motion number 13 seeks to prohibit
plaintiff from presenting testimony related to discovery
disputes previously resolved by the court. Id. Finally, motion
number 16 seeks to exclude exhibits or demonstrative evidence
that has not been disclosed or produced by plaintiff in
accordance with the rules of discovery. Id. at 6.
                                 2
and that the only evidence she should be able to introduce

should relate to her lone remaining claim of promissory

estoppel.


            In the interest of justice, the court finds that

plaintiff should be permitted to testify and to call the

following three witnesses that have been identified as having

been present or aware of the offer of severance pay at the time

the offer was made, and who Berry Dunn expects to call at trial:

Eduardo Daranyi and Debra Genender, as well as Nicole Becnel

whom Berry Dunn may call as a witness.    Berry Dunn would

accordingly suffer no prejudice if plaintiff were allowed to

call these witnesses at trial.


            Further, as Berry Dunn states, plaintiff may only seek

to introduce exhibits that support her claim for promissory

estoppel.    However, at this juncture, the court is not aware how

the proposed exhibits might support plaintiff’s claim, with the

exception of the plaintiff’s Final Pay Memorandum and the emails

between plaintiff and Berry Dunn officials after her

termination.   Therefore, plaintiff may only seek to introduce

exhibits which have been provided to defendant and relate to

plaintiff’s claim for promissory estoppel.




                                  3
         Accordingly, it is ORDERED that Berry Dunn’s

objections be, and hereby are, sustained in part and overruled

in part, as set forth above.


         The Clerk is directed to transmit copies of this order

to all counsel of record.


                     ENTER: August 23, 2019




                                4
